* Writ of error refused February 21, 1923.
These two causes, consolidated on motion filed in this court, are companion cases to No. 8193. Lumberman's National Bank v. Bush 
Witherspoon Co., 247 S.W. 295, and were decided upon the same day
While the three cases are submitted on separate transcripts, the same statement of facts is used and the issues are identical, except the amounts involved, the appellant bank having sought recovery of the value of 30 bales of cotton, or $2,700, in the Pauls Case, and of 12 bales, or $1,045 in the Eustace Taylor Case.
A full statement of the common facts and of the questions presented and determined is made in this court's opinion in the Bush  Witherspoon Case. Upon the authority of the holding there made, the judgments entered below in these two causes have likewise been affirmed.
Affirmed.